Citation Nr: 1538477	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  09-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active duty service from June 1973 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran provided testimony before a Decision Review Officer (DRO) at the RO in December 2009.  He also provided testimony at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in July 2011.  Transcripts of both hearings have been associated with the record.

In February 2012 and October 2013, the Board remanded the instant matters for additional development and readjudication.  Subsequently, in April 2015, the Board referred the case to the Veterans Health Administration (VHA) for an expert medical opinion from an orthopedic surgeon concerning the etiology of the Veteran's claimed back and bilateral knee disorders.  In September 2015, the opinion was received and associated with the record.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

A review of the claims file shows that, in the September 2015 VHA opinion, the physician related a right hip disorder to the Veteran's military service.  Significantly, by rating decision dated in November 2008, the RO denied service connection for back, bilateral knee, and right hip disorders and, while the Veteran perfected an appeal as to the back and bilateral knee disorders, he did not perfect an appeal with regard to the right hip denial.  A newly raised claim for service connection for a right hip disorder (which must be based on new and material evidence since the claim was last denied) has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his current back disorder, diagnosed as lumbosacral strain and lumbar degenerative disc disease, is related to his active military service.

2.  Resolving all doubt in the Veteran's favor, his current right knee disorder, diagnosed as chondromalacia patella and degenerative arthritis of the right knee, is related to his active military service.

3.  Resolving all doubt in the Veteran's favor, his current left knee disorder, diagnosed as chondromalacia patella and degenerative arthritis of the left knee, is related to his active military service.


CONCLUSIONS OF LAW

1.  Lumbosacral strain and lumbar degenerative disc disease was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Chondromalacia patella and degenerative arthritis of the right knee was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Chondromalacia patella and degenerative arthritis of the left knee was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for back and bilateral knee disorders herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks to establish service connection for low back and bilateral knee disorders.  He primarily argues that current degenerative changes of his lumbar spine and knees are attributable to the repetitive stresses of performing 30 parachute jumps in service.  

In pertinent part, the Veteran served on active duty from June 1973 to June 1977.  His personnel records confirm that he performed 30 parachute jumps.  His service treatment records do not document any specific treatment for his low back or knees, but they do document an instance of right ankle trauma after a parachute landing in January 1974, and that he fell out of a tree in September 1975.

The Veteran has testified that, when wearing combat gear, he had a jumping weight of approximately 300 pounds.  He often jumped with a "weesy bag" - described as a type of 100 pound equipment sack tethered to his reserve parachute - that had to be manually released just before ground contact.  He describes several crash-type landings which resulted in strains, bruises and scrapes treated informally by field medics in the drop zone.  He generally recalls recurrent back and knee pains since service.  He has submitted several witness statements attesting to his low back and knee pain, to include his father who has provided his recollections of the Veteran's painful back and knee movements since service.

The medical records first reflect that the Veteran was diagnosed with mild bulging of the annulus of L4-5 following an October 1993 magnetic resonance imaging (MRI) scan.  An MRI in 2001 primarily showed disc desiccation and a small central disc protrusion at L4-5.  An October 2009 MRI of the right knee was interpreted as showing chondromalacia patella, and mild marrow edema subjacent to the posterior cruciate ligament insertion.  A VA examiner in May 2009 diagnosed degenerative disc disease at L4-5, bilateral chondromalacia patella, and mild degenerative arthritis of the right knee.  A March 2010 VA examiner diagnosed mild degenerative changes of both knees.
 
The evidentiary record contains opinions for and against these claims that disagree as to whether the Veteran's current lumbar and bilateral knee disabilities are traumatic or age-related in nature.  Significantly, VA opinions dated in May 2009, May 2010 with a November 2010 addendum opinion, and July 2014 provide negative opinions while private opinions from Dr. B.P. in October 2009, Dr. M.J.L. in August 2011 and September 2011, and Dr. P.S.K. in November 2013 provide positive opinions.  The Veteran has also submitted medical treatise articles discussing the bodily stresses resulting from parachuting activities and the potential short and long-term injuries.

Based on the conflicting opinions, in April 2015, the Board sought an expert medical opinion from VHA on the claim, which was obtained and associated with the claims file in September 2015.  This opinion was written by the Chief of Orthopaedics at a VA medical center.  The physician wrote that there was sufficient clinical history, physical examination, and imaging data to support the presence of multiple musculoskeletal abnormalities of the lumbar spine and bilateral lower extremities.  Based on his review of the available documentation pertaining to the Veteran's claim, and accepting an established fact that the Veteran performed parachute jumps during his active duty service (June 1973 - June 1977) which resulted in repetitive bodily stress, especially to the spine and lower extremities, the physician opined that it was at least as likely as not (50 percent or greater probability) that the Veteran's lumbosacral strain and lumbar degenerative disc disease, and chondromalacia patella and degenerative arthritis of the bilateral knees were related to the Veteran's military service.  

Therefore, upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for back and bilateral knee disorders is warranted.  Accordingly, the Board finds that service connection for back and bilateral knee disorders is warranted.  


ORDER

Service connection for lumbosacral strain and lumbar degenerative disc disease is granted.

Service connection for chondromalacia patella and degenerative arthritis of the right knee is granted.

Service connection for chondromalacia patella and degenerative arthritis of the left knee is granted.




____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


